Case 1:19-mj-03422-JJO Document 1 Entered on FLSD Docket 09/06/2019 Page 1 of 7




                          U N ITED STATE S D ISTR ICT C O U R T
                          SO UTH ERN D ISTR ICT O F FL O R ID A

                       casexo. $% -3 M 2 2.'J;o
 UN ITED STATE S O F AM ER IC A

 V S.

 ANDREA LO NG ONI,

                     D efendant.


                               CRIM INAL COVER SHEET


          Did this m atteroriginate from a m atterpending in the CentralRegion ofthe U nited
          StatesAttomey'sOfficepriortoAugust9,2013(M ag.JudgeAlieiaValle)?
                                                                   Y es       X       No

          Did this m atteroriginate from a m atterpending in the N orthern Region ofthe U nited
          StatesAttorney'sOfficepriortoAugust8,2014(M ag.JudgeShaniekMaynard)?
                                                                   Y es       X       No



                                           Respectfully subm itted,

                                           A RIAN A FA JA RD O O RSHA N
                                           UN ITED STA TES A TTORN EY


                                   BY :
                                           M ICH ELE S.V IGILA N CE
                                           A ssistantUnited StatesA ttorney
                                           CourtID N o.5502091
                                           99 N .E.4th Street,Suite 600
                                           M iam i,Florida 33132
                                           Tel:(305)961-9387
                                           michele.vigilance@usdoj.gov
   Case 1:19-mj-03422-JJO Document 1 Entered on FLSD Docket 09/06/2019 Page 2 of 7

AO 91(Rev.11/11) CriminalComplaint

                                 U NITED STATES D ISTRICT C OURT
                                                           forthe
                                              Southern DistrictofFlorida

                  United StatesofAmerica                     )
                            V.
                                                             ) c                                          o'Bo
                   ANDREA LO NG ON I                         ) asexo. jq,-o qzz
                                                             )
                                                             )
                                                             )

                                           CR IM IN A L C O M PLA IN T
        1,the com plainantin thiscase,statethatthefollowing istrueto the bestofmy knowledge andbelief.
Onoraboutthedatets)of                  May20,2016         inthecountyof                   Miami
                                                                                              -Dade              inthe
  Southern     Districtof              Fl
                                        orida     ,thedefendantts)violated:
        CodeSection                                                 OffenseDescrlption
8U.S.C.j1325(c)                            MarriageFraud




        Thiscriminalcomplaintisbasedonthesefacts:
See attachedAffidavit.




        V Continuedontheattachedsheet.

                                                                                 Complai
                                                                                       na ' ' ture

                                                                    Andrew Grentz,H m eland Security Investigations
                                                                                    intedn eand title

Swornto beforem eand signed in my presenee.                                               /

Date:         09/06/2019
                                                                           '        Ju ge'
                                                                                         ssignature

City and state:                                                        John .O 'Sulliv n,U.S.M agi
                                                                                                 strate Judge
                                                                                  Printed nameand title
Case 1:19-mj-03422-JJO Document 1 Entered on FLSD Docket 09/06/2019 Page 3 of 7
                                                                        19 -3% 272-0 0
                                         A FFIDA V IT

        1,Andrew Grentz,a Special Agent with the United States Departm ent of Hom eland

 Security,assigned to Homeland Security lnvestigations(:1HSl''),being duly sworn,depose and
 state asfollow s:

                                      BA C K G R O U N D

               1am a SpeeialAgent(tûSA'')with U.S.Immigration and CustomsEnforcement
 (i:1CE'')andhavebeen soemployedsineeOdober2015.1am eurrently assignedtoHS1M iami,
 ldentity,Documentsand Benetits Fraud Task Force (iSIDBFTF''). The IDBFTF investigates
 individuals and organizations that produce, procure and/ or provide illicit and/or illegal

 docum entationsto individualsforuse orto fraudulently obtain benefits,status oraccess from the

 United States Govenunent.

               As a Speeial A gent, m y duties and responsibilities include conducting

 investigationsof:entry withoutinspeetion (8U.S.C.j 1325(a)),marriage fraud,(18U .S.C.
 j l325(c)),naturalization fraud (18 U.S.C.j 1425),fraud and misuse ofvisas,permitsand
 otherdocuments(18U.S.C.j 1546),and alien smuggling(8U.S.C.j 1324(a)(1)(A)(i)).
               D uring m y law enforcem ent career, 1 have becom e fam iliar w ith crim inal

 activity relating to im m igration fraud,ineluding m arriage fraud,m oney laundering,and the

 eounterfeiting,m anufaeturing,false attestation,and usage offraudulentdoeum ents. A s part

 ofm y officialduties,Ihave participated in investigationsand/orarrestsofpersons engaged

 in these illegalactivities;1 have executed search w arrants of property ofpersons engaged in

 m aniage fraud and other types of im m igration fraud. M oreover,1have interview ed persons

 involved in m arriage fraud, the trafticking of fraudulent docum ents, m oney laundering

 aetivities,and 1have debriefed cooperating defendants regarding the habits and practices of
Case 1:19-mj-03422-JJO Document 1 Entered on FLSD Docket 09/06/2019 Page 4 of 7



 people engaged in the trafticking of fraudulent doeum ents and the m ethods utilized to

 launderproceeds.

               This Affidavitis m ade in supportof a crim inalcom plaint charging Andrea

 Longoni(I:LONGONI'')with knowingly entering amarriageforthepurposeofevading any
 provision oftheimmigration laws,inviolation of8U.S.C.j 1325(c).
               The facts included in this A ffidavit w ere learned by m e through m y ow n

 investigation and through the investigation of other m em bers of 1aw enforcem ent. This

 A ffidavitis subm itted forthe sole purpose ofestablishing probable cause in supportofthe

 crim inalcom plaintand the issuance ofan arrestw arrant. The A ffidavitdoesnotinclude all

 the factsknow n to m e orotherlaw enforcem entofficers regarding this investigation.

                                   PRO BABL E CA U SE

                The Cuban AdjustmentActof1966 (CtCAA'')allowseligible Cuban natives
 orcitizenslivingintheUnitedStatestoapplytobecomeLawfulPermanentResidents.This
 processiscalledAdjustmentofStatus.
                One benefitofthe Cuban AdjustmentAct isthatitgives foreign nationals
 living in the United Statesrapid access to lawfulpennanentresidency when they m an'
                                                                                   y and

 live with Cuban natives who are notnaturalized U.S.citizens. To be eligible,the foreign

 nationalm ustt7le a Form 1-485.

                In or around M ay 2016, LO N G O N I, an ltalian citizen w as seeking law ful

 perm anent resident status in the U nited States. To do so, he retained the services of an

 individual,K .M .,who operated as a paid matchmaker for foreign nationals wanting to find

 spouses w ho w ere natives and citizens of Cuba. Law enforcem ent learned this inform ation
Case 1:19-mj-03422-JJO Document 1 Entered on FLSD Docket 09/06/2019 Page 5 of 7



 w hen LON G O N I later provided sw orn statem ents to im m igration oftk ials and law

 enforcem entoftk ials.

                 LON G O N I, w ho had no im m igration status in the U nited States, m et w ith

 K.M .in M iam i-Dade County. LON GONI paid K.M .$2,000 to find him a Cuban spouse.

 K.M .also told LONGON I thatshe charged between $15,000 to $17,000 for her services.
 Law enforcem ent learned this inform ation w hen LON GO N I later provided sw orn statem ents

 to im m igration oftk ials and law enforeem entoftk ials.

        10.      On or about M ay 19, 2016, K .M . introduced LON GO N I to ûûM .F.D'.

 enforcem ent learned this inform ation when LON GONI later provided sworn statem ents to

 im m igration officialsand 1aw enforcementofficials.

                 On or about M ay 20,2016,Longonipaid K.M .$7,000 and the couple got

 married. LON GONIalso paid K .M .$3,000 in the follow ing days. Law enforcem entlearned
 this inform ation when LONGONIlater provided sw orn statem ents to imm igration officials

 and law enforcem entoftk ials.

                LON GO N I filed a Form 1-485,w ith U nited States lm m igration and Custom s

 Services(ûûUSClS'')to adjusthisstatusto thatofa lawfulpermanentresidenton orabout
 December 15,2016. ltreflected LON GONI'Sm arriage to M .F.aswellasthe assertion that

 he and his spouse w ere living together atthe address located at 1140 l01Ststreet,A pt.202,

 Bay H arborlslands,Florida 33154.

                O n or about Septem ber 18,2018,U SCIS investigators w ent to the residence

 thatLO N G ON I had listed as his m aritalresidence in his Form 1-485. The purpose ofthe visit

 w as to contsrm that LO N G O N I shared the residence w ith the w om an he elaim ed to be his
Case 1:19-mj-03422-JJO Document 1 Entered on FLSD Docket 09/06/2019 Page 6 of 7




 Nvife.

                lnstead, investigators discovered that, w hile LO N G O N I did live there, he

 shared the hom e with his 15 year old daughter and her m other,;ûS.B.'',both of whom are

 nativesand citizensofltaly.

                W hen questioned,LON G O N I and S.B .adm itted that they had each retained

 K.M .'Sservicesto obtain separate spousesofCuban nationality so thatthey could both obtain

 lawfulperm anentresidency in the United States.

          16.   A s a result of this discovery, U SCIS denied LON G O N I'S application for

 adjustmentofstatus.
                On or aboutApril29,2019,LONGON Iwas interview ed by SpecialA gents

 with HSI. During thatinterview LONGON Iagain adm itled thathehad m arried M .F.forthe

 sole purpose of obtaining an im m igration benefit,that being law fulperm anent residency in

 theUnited States.
Case 1:19-mj-03422-JJO Document 1 Entered on FLSD Docket 09/06/2019 Page 7 of 7




                                      CO NCLUSIO N

        18.     Based upon the inform ation provided above,Irespectfully subm itthatprobable

 cause existsto supportthe arrestofAndrea LON G ON I,form arriage fraud, in violation ofTitle

 8,United StatesCode,Section 1325(c).


 FURTH ER Y OU R A FFIAN T SA Y ETH N AU G H T



                                              AN D W G RE      y EC IA L A
                                                                - .
                                                                               T
                                              H OM ELAN D SECU IU TY INV ESTIGA TION S

 Sw ozn to and sub ribe ,eforem ethis
    (w dayofS te .' 019    .



                    zr'                  ,&

 HON OR AB E JO     J. SU LLIV AN
 UN ITED S ,?'ATES A G ISTRA TE JU DG E




                                                5
